internal_revenue_service index number telephone number refer reply to cc dom fi p -plr-104957-99 date may legend company trust fund fund fund fund fund fund year a year b plr-104957-99 year c year d year e year f state dear this is in reply to a letter dated date seeking consent to revoke for year d and subsequent calendar years a previous election made by fund fund fund fund fund and fund collectively the funds under section e a of the internal_revenue_code additionally the funds request that the calculation of each of their required distributions of capital_gain_net_income under sec_4982 and e for the calendar_year ending december year d be determined on the basis of capital_gains_and_losses realized and recognized during the ten-month period from january year d through october year d trust is organized as a state business_trust and is registered with the securities_and_exchange_commission as an open-end management investment_company organized under the investment_company act of u s c sec_80a-1 et seq the’1940 act as a result of trust’s registration under the act each of the funds is also registered as an open-end management investment_company under the act securities act of u s c sec_77a et seq the act and each has elected and intends to continue to qualify for treatment as a regulated_investment_company ric under subchapter_m of the code in addition each of the funds has registered its shares pursuant to the the funds use an accrual_method of accounting for tax and financial_accounting purposes and use a calendar_year for tax purposes each of the funds elected pursuant to sec_4982 to use its tax_year ending on december in lieu of the 1-year period ending on october for purposes of calculating the required_distribution under sec_4982 and sec_4982 except for fund each of the funds made its election pursuant to sec_4982 on its initial return fund made its election in the first taxable_year in which an election under sec_4982 was made available the funds and the year in which they made their respective elections are as follows sb plr-104957-99 fund fund fund fund fund fund fund year election made year a year b year b year b year b year c each fund pursues its respective investment objectives by investing in a specified group of company's mutual funds representing different combinations of stocks bonds and cash investments and reflecting varying degrees of potential investment risk and reward the funds do not invest directly in a portfolio of securities except for temporary cash investments but rather in order to meet their objectives the funds invest in shares of other of company's mutual funds the funds do not employ investment advisors the determination of how each of the fund’s assets will be invested in certain of company’s mutual funds is made by the officers of each fund under the supervision of the board_of trustees pursuant to each fund’s investment objectives and policies at the time the funds originally made their respective elections each believed that the election under sec_4982 would relieve the administrative burdens associated with dual calculations of capital_gains_and_losses under the excise_tax and subchapter_m provisions of the code each fund’s experience however has been that the sec_4982 election has created additional administrative burdens and complexities primarily by limiting the fund's ability to buy and sell securities in the underlying funds in the normal course of business during the last part of december after the dividend declaration date losses for november and december to compute its required distributions for excise_tax purposes these gains and losses primarily arise from shareholder transactions that cannot be predicted with any reasonable degree of accuracy shareholder redemptions during the last part of december between the dividend declaration date and december may require a fund to sell its underlying fund investments to maintain the fund's targeted investment weightings in each underlying fund such sales result in gains or losses that affect the required_distribution for excise_tax purposes after the distribution has been declared additional net gains may result in an underdistribution that creates an excise_tax liability each fund must estimate its capital_gains and further the promulgation of treasury regulations coordinating the excise_tax and subchapter_m rules has greatly reduced the administrative burden referred to above accordingly each fund seeks consent to revoke its respective election to use its taxable_year the calendar_year for purposes of sec_4982 b and e of plr-104957-99 each fund represents that the desire to revoke its sec_4982 election is due to administrative and non-tax related financial burdens caused by the election it is not seeking to revoke its election for the purpose of preserving or securing a tax benefit it will neither benefit through hindsight nor prejudice the interests of the government as a result of being permitted to revoke its election it will not make a subsequent election under sec_4982 for five calendar years following the year of the grant of revocation law and analysis sec_4982 which was enacted as part of the tax_reform_act_of_1986 and is effective for tax years beginning after date imposes an excise_tax on every ric for each calendar_year equal to percent of the excess if any of the required_distribution for the calendar_year over the distributed_amount for the calendar_year sec_4982 defines the term required_distribution to mean with respect to any calendar_year the sum of percent of the ric’s ordinary_income for such calendar_year plus percent of its capital_gain_net_income for the 1-year period ending on october of such calendar_year sec_4982 provides that the amount determined under sec_4982 for any calendar_year shall be increased by the excess if any of the grossed up required_distribution for the preceding calendar_year over the distributed_amount for such preceding calendar_year sec_4982 defines grossed up required_distribution for any calendar_year to mean the required_distribution for such year determined by applying sec_4982 to such year but substituting percent for each percentage set forth in sec_4982 sec_4982 provides that if the tax_year of a ric ends with the month of november or december the ric may elect to have its capital_gain_net_income for its tax_year applied in lieu of the 1-year period ending on october of the calendar_year for purposes of satisfying the required_distribution defined in sec_4982 sec_4982 provides that once made such election may be revoked only with the consent of the secretary plr-104957-99 based upon the information submitted and the representations made we conclude that each fund's desire to revoke its election under sec_4982 of the code is because of administrative burdens and not because of any federal tax- related financial burden caused by the election none of the funds seek to revoke their election for the purpose of preserving or securing a federal tax_benefit additionally the funds will neither benefit through hindsight nor prejudice the interests of the government as a result of being permitted to revoke their elections conclusion accordingly pursuant to sec_4982 the secretary consents to the revocation of the election made by the funds under sec_4982 effective for calendar_year d and subsequent years distribution for calendar_year d for purposes of sec_4982 and e the capital_gain_net_income of the funds will be determined on the basis of the capital_gains_and_losses taken into account during the 10-month period from january year d through october year d see sec_4982 for the effect of this ruling on the treatment of any foreign_currency gains or losses in addition in calculating the required as a condition to the secretary's consent to the revocation pursuant to sec_4982 none of the funds may make a subsequent election under sec_4982 for a period of calendar years following the year to which the grant of revocation applies that is year e through year f except as specifically ruled upon above no opinion is expressed or implied as to any other federal excise or income_tax consequences this ruling is directed only to the taxpayers requesting it sec_6110 provides that it may not be used or cited as precedent of plr-104957-99 it is important that a copy of this letter be attached to the federal income and excise_tax return filed by each of the funds for the first year to which this ruling applies sincerely assistant chief_counsel financial institutions products by é william e blanchard senior technician reviewer branch enclosure copy of this letter copy for sec_6110 purposes
